COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  DANIEL RAWLS,                                  §             No. 08-21-00197-CV

                       Appellant,                §                Appeal from the

  v.                                             §              109th District Court

  LA FOGATA MEXICAN GRILL,                       §           of Andrews County, Texas
  LOURDES GALINDO AND JOE DOE,
                                                 §               (TC# DC22,263)
                         Appellees.
                                            §
                                          ORDER

       The Court GRANTS the Appellees’ fifth motion for extension of time within which to file

the brief until August 5, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEES’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Mario Ortiz, the Appellees’ attorney, prepare the

Appellees’ brief and forward the same to this Court on or before August 5, 2022.

       IT IS SO ORDERED this 27th day of July, 2022.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.